Citation Nr: 1129210	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased, compensable evaluation for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for the service connected right ankle disability.

The Veteran requested a hearing before a Veterans Law Judge, and such was scheduled for November 2010.  The veteran failed to report without explanation or request to reschedule, however, and the hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined in connection with his right ankle claim in March 2006.  An x-ray was obtained in April 2006.  This examination is not adequate for rating purposes, and the findings contained therein are too stale to be considered an accurate representation of the service connected residuals of a right ankle strain.  Remand is required for an adequate, updated VA examination. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The March 2006 VA examiner failed to perform any repetitive motion testing of the right ankle, and did not comment on the presence or absence of additional functional impairment due to factors such as pain, weakness, fatigue, lack of endurance, or incoordination.   38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, although the examiner commented on the presence of "chronic moderate lateral ligament insufficiency," he failed to indicate in what manner this finding was reflected in the function of the ankle joint.

Similarly, clarification is required with respect to the April 2006 x-ray.  It is unclear whether the finding of "a small density" in the joint represents a degenerative change.

Finally, given the passage of time and statements of the Veteran and his representative indicating a change in the ankle condition, updated findings are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should accomplish all required testing, to include provision of x-ray studies and performance of repetitive motion testing.  The examiner should describe in detail the current extent of the service connected right ankle disability inclusive of a statement as to the actual functional impairment due to DeLuca factors; the presence or absence of degenerative changes on x-ray must be specifically addressed in current films and those from April 2006.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


